         Case 2:20-cv-02700-SM-MBN Document 1 Filed 10/02/20 Page 1 of 5




                               UNITED STATES DISTRICT COURT

                              EASTERN DISTRICT OF LOUISIANA

MARLENE GOINS                                             *       CIVIL ACTION NO.
                                                          *
VERSUS                                                    *       JUDGE:
                                                          *
JAZZ CASINO COMPANY, LLC D/B/A                            *
HARRAH’S NEW ORLEANS CASINO                               *

********************************************************************************

To:      Plaintiff, Marlene Goins                         The Honorable Judges of the
         Through her counsel of record:                   United States District Court
         Zachary R. Christiansen                          Eastern District of Louisiana
         The Bowling Law Firm, A.P.L.C.
         1615 Poydras Street, Suite 1050
         New Orleans, Louisiana 70112


                                       NOTICE OF REMOVAL

         PLEASE TAKE NOTICE that pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, Jazz Casino

Company, LLC (sometimes “Defendant”), named defendant in that certain proceeding entitled

“Marlene Goins v. Jazz Casino Company, LLC,” pending in Division M of Civil District Court for

the Parish of Orleans, State of Louisiana and bearing Number 2020-3258, hereby removes this

proceeding to the United States District Court, Eastern District of Louisiana.

         A copy of this Notice of Removal is being served upon counsel of record for the Plaintiff,

Marlene Goins (“Plaintiff”), and will promptly be filed with the Clerk of aforesaid State Court, all

in conformity with 28 U.S.C. §1446(d). Defendant appears for the purpose of removal only and for

no other purpose and, reserving all rights and defenses, states as follows:




942379_1.WPD                                        -1-
         Case 2:20-cv-02700-SM-MBN Document 1 Filed 10/02/20 Page 2 of 5




                                                       1.

         On April 22, 2020, Plaintiff filed a Petition for Damages (the “Petition”) captioned “Marlene

Goins v. Jazz Casino Company, LLC, et al.” pending in Division M of Civil District Court for the

Parish of Orleans, State of Louisiana, which Court is within the jurisdictional boundaries of the

Eastern District of Louisiana.

                                                       2.

         Defendant received service of the Petition on September 2, 2020, by service of the same upon

its agent for service of process in the state of Louisiana. As such, removal is timely.

                                                       3.

         According to the allegations of the Petition, Plaintiff seeks recovery of damages for bodily

injury that Plaintiff alleges to have suffered when she allegedly “slipped and fell due to water on the

floor.” In short, Plaintiff alleges that the condition presented a danger for which Defendant should

be liable. The nature of this action is more fully stated in the attached Petition.

                                                       4.

         Per the allegations of the Petition, Plaintiff alleges to be a person of the full age of majority

domiciled in the State of Georgia and is, therefore, a citizen of Georgia for diversity purposes.

                                                       5.

         At the time of filing of said Petition and now, Jazz Casino Company, LLC was and is a

citizen of the states of Delaware and Nevada. Defendant is a limited liability company having a

single member, JCC Holding Company II, LLC, which has as a single member, Caesars Growth

Harrah’s New Orleans, LLC, which has as a single member, Caesars Resort Collection, LLC, which

has as a single member, Caesars Growth Partners LLC, which has as a single member Caesars

Entertainment Corporation, n/k/a Caesars Holdings, Inc. Caesars Entertainment Corporation n/k/a

942379_1.WPD                                          -2-
         Case 2:20-cv-02700-SM-MBN Document 1 Filed 10/02/20 Page 3 of 5




Ceasars Holdings, Inc. was and is a Delaware corporation with its principal place of business in

Nevada. Thus, Jazz Casino Company, LLC has at all times been a citizen of the states of Delaware

and Nevada.1

                                                       6.

         Although Defendants deny that Plaintiff suffered damages, Plaintiff is claiming damages that

place more than $75,000, exclusive of interest and costs, into controversy. Plaintiff alleges that she

“sustained injuries to her knees and hurt her elbows . . . and was diagnosed with a rib injury,

lumbosacral strain, elbow strain, and knee injury” immediately following the incident. She alleges

“severe, disabling and permanent injuries to her knees, elbows, ribs, and several other body parts

which have required continuing and extensive medical treatment.” See Paragraphs V and VII of the

Petition. Plaintiff alleges past, present and future general and special damages; and, although there

is no basis in law for it, plaintiff claims potential “punitive damages” as well.

                                                       7.

         Moreover, in discussion with the undersigned counsel, Plaintiff’s counsel/Plaintiff would not

stipulate or confess that the amount in controversy was below $75,000, exclusive of interest and

costs. Although Defendant denies the merits of the claims, Plaintiff, through the allegations of the

Petition and otherwise, places an amount into controversy that is above the threshold for removal.

                                                       8.

         Based upon the allegations of Plaintiff and communications to date, the above-described

action is one over which this Court has original jurisdiction under the provisions of 28 U.S.C. §



         1
                 The citizenship of a limited liability company is determined by that of its
                 member(s). Harvey v. Grey Wolf Drilling Co., 542 F.3d 1077 (5th Cir. 2008).

942379_1.WPD                                          -3-
         Case 2:20-cv-02700-SM-MBN Document 1 Filed 10/02/20 Page 4 of 5




1332, as the amount in controversy allegedly exceeds the sum of $75,000, exclusive of interest and

costs, and the controversy is wholly between citizens of different states as set forth above. Plaintiff

is a citizen of Georgia and Defendant is a citizen of Delaware and/or Nevada. Pursuant to the

provisions of 28 U.S.C. § 1441, et seq., this case may be removed to the United States District Court

for the Eastern District of Louisiana.

                                                     9.

         Pursuant to 28 U.S.C. § 1446(a), Defendant files herewith a copy of all processes, pleadings

and orders served upon it to date (Exhibit "A").

         WHEREFORE, Defendant, Jazz Casino Company, LLC, prays that this, its Notice of

Removal, be accepted as good and sufficient and that the aforesaid Petition for Damages be removed

from State Court into this Court for trial and determination as provided by law, and that this Court

enter such orders and issue such process as may be proper to bring before it copies of all records and

proceedings in said civil action from said State Court, and thereupon proceed with this civil action

as if it had been commenced originally in this Court.

                                                   Respectfully submitted:


                                                    /s/ George C. Drennan
                                                   GEORGE C. DRENNAN (#28025)
                                                   G. BRUCE PARKERSON (#1118)
                                                   LAUREN N. BAUDOT (#36367)
                                                   Plauché Maselli Parkerson, LLC
                                                   701 Poydras Street, Suite 3800
                                                   New Orleans, Louisiana 70139
                                                   Tel: 504-582-1142; Fax: 504-582-1172
                                                   ATTORNEYS FOR JAZZ CASINO COMPANY,
                                                   LLC




942379_1.WPD                                         -4-
         Case 2:20-cv-02700-SM-MBN Document 1 Filed 10/02/20 Page 5 of 5




                                    CERTIFICATE OF SERVICE

        I do hereby certify that this 2nd day of October, 2020, I electronically filed the foregoing
with the Clerk of Court by using the CM/ECF system which, if they are subscribed, will send a
notice of electronic filing to all counsel of record . I further certify that I have also served all counsel
of record with a copy of the foregoing either by facsimile and/or placing same in the United States
mail, properly addressed and postage prepaid.

                                                  /s/ George C. Drennan




942379_1.WPD                                        -5-
